Exhibit 10.2

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated as of October 7, 2018 (the
“Execution Date”) is made by and among (i) Rowan Companies, Inc., a Delaware
corporation (“RCI”),  ENSCO Global Resources Limited, a UK company (“Ensco UK”)
and, solely for the purposes of guaranteeing the payments and obligations under
this Agreement, Ensco plc, a public limited liability company organized under
the Laws of England and Wales (together with any successor thereto, “Ensco” and
along with its subsidiaries, the “Company”) and (ii) Dr. Thomas Burke (the
“Executive”) (collectively referred to herein as the “Parties”).

 

RECITALS

 

A.                                   WHEREAS, Rowan Companies plc (“Rowan”), the
ultimate parent company of RCI, has entered into that certain Transaction
Agreement with Ensco dated October 7, 2018 (the “Transaction Agreement”), which
contemplates the acquisition of Rowan’s class A ordinary shares by Ensco or its
approved nominee by means of a scheme of arrangement of Rowan or a contractual
takeover offer;

 

B.                                   WHEREAS, Section 1.5 of the Transaction
Agreement provides that, at Effective Time, as defined in the Transaction
Agreement, the Executive shall be President and Chief Executive Officer of
Ensco;

 

C.                                   WHEREAS, the Parties desire to enter into
an employment agreement on the terms and conditions set forth herein and to
memorialize all of the rights, duties and obligations of the Parties with
respect to the employment of Executive with the Company; and

 

D.                                   WHEREAS, Executive has previously entered
into that certain Change in Control Agreement with Rowan, effective as of
April 25, 2014 (the “CiC Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and adequacy of which is acknowledged, the Parties
hereto agree as follows:

 

1.                                      Employment.

 

(a)                                 Effectiveness.  This Agreement shall be
effective as of the Execution Date.  Notwithstanding anything to the contrary
contained herein, this Agreement shall immediately terminate and be rendered
void ab initio, with no liability or obligation of the parties, upon the earlier
of (i) expiration or termination of the Transaction Agreement before the
Effective Time (as defined in the Transaction Agreement), or (ii) Executive
ceasing to serve as President and Chief Executive Officer of Rowan at any time
prior to the Effective Time.

 

(b)                                 Term.  Subject to Section 1(a), Executive’s
term of employment under this Agreement (“Term”) shall be for the period
beginning at the Effective Time (the “Commencement Date”) and ending on the
second anniversary of the Effective Time, subject to earlier termination as
provided in Section 3.  The Term shall automatically renew for additional,
consecutive twelve (12) month periods unless no later than ninety (90) days
prior to the end of the then-applicable Term either party gives written notice
of non-renewal (“Notice of Non-Renewal”) to the other, in which case Executive’s
employment shall terminate at the end of the then-applicable Term, subject to
earlier termination as provided in Section 3.

 

--------------------------------------------------------------------------------


 

(c)                                  General.  During the period from the
Execution Date to the earlier of the Effective Time or the date that this
Agreement terminates in accordance with Section 1(a), RCI shall continue to
employ Executive.  At the Effective Time, Executive’s employment shall be
automatically transferred to Ensco UK and Executive hereby consents to such
transfer.  Following the Effective Time, Ensco UK shall employ Executive for the
period and in the position set forth in this Section 1, and subject to the other
terms and conditions herein provided.

 

(d)                                 Position and Duties.  During the Term,
Executive shall serve as President and Chief Executive Officer of Ensco and as a
member of the Board of Directors of Ensco (the “Board”), with such
responsibilities, duties and authority as reflected in the Corporate Governance
Policy in Annex IV to the Transaction Agreement (as the same may be amended in
accordance with its terms), and such other duties, consistent with the position
of President and Chief Executive Officer, as may from time to time be agreed to
by Executive and the Board. Executive will not receive any additional
compensation for his service on the Board. Executive shall devote substantially
all of Executive’s working time and efforts to the business and affairs of the
Company (which shall include service to its affiliates) and shall not engage in
outside business activities without the consent of the Board, provided that
Executive shall be permitted to (i) manage Executive’s personal, financial and
legal affairs and (ii) participate in trade associations, in each case, subject
to compliance with this Agreement and provided that such activities do not
materially interfere with Executive’s duties and responsibilities hereunder.
Executive agrees that Executive shall not accept a position as a member of the
board of directors of any other company or organization without first obtaining
written consent of the Board.  Executive further agrees to observe and comply in
all material respects with the rules and policies of the Company as adopted by
the Company from time to time and applicable to Ensco’s executive officers and
directors generally, in each case as amended from time to time, as set forth in
writing, and as delivered or made available to Executive, including but not
limited to policies relating to bribery and insider trading (each, a “Policy”).

 

(e)                                  Principal Place of Business; Relocation.
Executive acknowledges that Executive’s principal place of employment,
immediately following the Commencement Date, shall be London, England for such
period of time until the Board elects that Executive shall relocate to Houston,
Texas, or such other location to which Executive and the Board mutually agree;
provided that it is agreed that Executive shall not be required to work in the
UK for longer than three (3) years unless Executive expressly consents to any
longer period. Executive hereby expressly consents to (i) Executive’s relocation
from Houston, Texas to London, England in connection with the commencement of
Executive’s employment with the Company, and, (ii) if the Board, in its
discretion, determines to relocate the Executive back to Houston, Texas, any
such relocation, in each instance subject to relocation benefits as set forth
herein.  Executive hereby expressly waives any “good reason,” “constructive
termination” or similar concept that he may otherwise be entitled to claim under
any agreement with Rowan, Ensco, or any of their respective affiliates, by
reason of such required relocations.

 

(f)                                   Indemnification.  During and after the
Term, Executive shall be entitled to the indemnification, expense advancement
and related rights set forth in the Indemnification Agreements previously
entered into between the Executive and Rowan or RCI, and, without duplication,
to indemnification, expense advancement and related rights no less favorable
than those provided to executive officers and directors of Ensco, provided that
any such indemnification shall be subject to any applicable law restricting such
indemnities, from time to time in force. In addition, the Company will procure
and maintain director’s and officer’s liability insurance which includes
Executive as a named or additional insured with coverage no less favorable than
provided to other executive officers and directors of Ensco.

 

(g)                                  Sick Pay. While employed in the U.K., the
Executive shall not be entitled to statutory sick pay under applicable U.K.
legislation, but instead shall be subject to the sick pay policy applicable to
U.S.-based employees of the Company.

 

2

--------------------------------------------------------------------------------


 

(h)                                 UK Working Time Regulations. The parties
each agree that the nature of the Executive’s position is such that his working
time cannot be measured and, accordingly, while he is based in the UK, that his
employment falls within the scope of regulation 20 of the Working Time
Regulations 1998.

 

2.                                      Compensation and Related Matters. 
During the Term, Executive will be entitled to the following:

 

(a)                                 Base Salary.  During the Term, Executive
shall receive a base salary pursuant to this Agreement at an annual rate equal
to $950,000 per annum, (the “Base Salary”). Ensco UK shall pay the Base Salary
in accordance with the customary payroll practices of Ensco UK and the Base
Salary shall be pro-rated for partial years of employment hereunder. 
Executive’s Base Salary amount shall be reviewed at least annually by the
Compensation Committee of the Board (the “Compensation Committee”) during the
Term and may be adjusted from time to time by the Compensation Committee or the
Board, provided, however, that the Base Salary may not be reduced without
Executive’s express consent. In the event there is a material change to UK
income taxes rules a Base Salary review shall be triggered (although the
Compensation Committee shall be under no obligation to increase the Executive’s
Base Salary).

 

(b)                                 Annual Bonus.  For each fiscal year of Ensco
that commences during the Term, Executive shall be eligible to participate in an
annual short-term incentive bonus plan that is similar in all material respects
to that applicable to other executive officers of Ensco.  Executive’s annual
incentive compensation under such incentive program (“Annual Bonus”) shall be
targeted at 110% of Executive’s Base Salary (the “Target Annual Bonus”), with
the expectation that the bonus will scale upward and downward based on actual
performance, as determined by the Board or the Compensation Committee and
dependent on performance goals that are established by the Board or the
Compensation Committee annually. The actual amount of any Annual Bonus that will
be paid to the Executive each year, if any, will be calculated based on the
level of achievement of the performance goals established by the Company under
the incentive program for the year in question and the terms of the incentive
program. Any Annual Bonus for 2019 shall be pro-rated to reflect the period from
the Effective Time through December 31, 2019; provided that such amount shall
not be reduced by any amount paid to Executive by Rowan for any period of 2019
prior to the Effective Time. The payment of any Annual Bonus pursuant to the
incentive program shall be subject to Executive’s continued employment with the
Company through the date of payment, except as otherwise provided in Section 4
below or the CiC Agreement.

 

(c)                                  Sign-On Bonus.  In consideration of
Executive’s (i) waiver of single trigger vesting for certain Awards subject to
time-based vesting only as of the Closing Date (as defined in the Transaction
Agreement) pursuant to Section 2(d)(iii) below, (ii) waiver of certain Change in
Control and Good Reason rights pursuant to Section 2(d)(iii) below, (iii) waiver
of certain Change in Control severance payments under the CiC Agreement and
(iv) relocation from the United States to the UK and the associated cost of
living and tax burden associated with such move, Ensco will make a one-time lump
sum cash payment of $3,750,000 to Executive, payable within thirty (30) days of
the Effective Time (as defined in the Transaction Agreement) (the “Signing
Bonus”).  In the event the Executive’s employment with the Company terminates as
a result of Executive’s resignation without Good Reason (in accordance with
Section 3(a)(vi) below) or a termination by Ensco UK for Cause (in accordance
with Section 3(a)(iii) below), in each case during the three-year period
immediately following the Execution Date, Executive will be required to
immediately re-pay the Signing Bonus, on a pro-rata basis, net of any taxes paid
thereon.

 

(d)                                 Long-Term Incentives.

 

(i)                                     Equity Incentive Awards.  During the
Term, Executive shall be eligible to participate in and will receive awards
under Ensco’s long-term incentive award plans and programs as in

 

3

--------------------------------------------------------------------------------


 

effect from time to time at a level and on terms commensurate with his position
as President and Chief Executive Officer of the Company (the “LTIP Awards”). 
Subject to the approval of the Board or Compensation Committee, as applicable,
Executive will be granted LTIP Awards by Ensco with a target annual award level
of not less than 500% of Executive’s Base Salary (the “Annual Equity Award”) on
terms and conditions no less favorable than those applicable to executive
officers of Ensco generally; provided, that each of the Annual Equity Awards to
Executive for the two years after the Effective Time shall be no less than 500%
of Executive’s Base Salary; provided, further, that such Annual Equity Award
targets may be increased or decreased for grants in future years as determined
by the Board or Compensation Committee, as applicable.

 

(ii)                                  Separate Award Agreements.  The LTIP
Awards shall be granted subject to the terms and conditions of the applicable
plans and individual award agreements to be entered into between the Company and
Executive, provided that in the event of any conflict between the terms of such
award agreements and this Agreement, this Agreement shall control unless the
terms of the applicable award agreement(s) are more favorable to Executive, in
which case the applicable award agreement(s) shall control.

 

(iii)                               Legacy Change in Control Agreement.

 

(1)                                 Effective as of the Closing Date (as defined
in the Transaction Agreement), the Company shall expressly assume and guarantee
the performance of all obligations (currently and in the future) of Rowan
pursuant to the CiC Agreement; provided, that Executive agrees that the first
sentence of Section 4 of the CiC Agreement shall not apply to any Awards (as
defined in the CiC Agreement) held by the Executive on the Closing Date that are
subject solely to time-based vesting. For the avoidance of doubt, performance
units granted to the Executive under Rowan’s incentive plans will accelerate in
accordance with Section 2.3(b) of the Transaction Agreement.

 

(2)                                 If the Executive’s employment is terminated
by the Company without Cause, by the Executive for Good Reason or due to
Executive’s death or Disability, in any case, during the three year period
following the Closing Date (the “Protection Period”): (i) any Awards (as defined
in this Agreement) shall become immediately fully vested and where applicable,
exercisable, all restrictions and conditions thereon shall be deemed satisfied
in full, and all limitations shall be deemed expired unless otherwise provided
in the applicable award documents and (ii) any vested share options or share
appreciation rights held by the Executive shall be exercisable until the earlier
of (A) the second anniversary of such termination or (B) the original maximum
term of the share option or share appreciation right, as applicable.

 

(3)                                 Section 4 of the CiC Agreement shall apply
to any Change in Control that occurs after the Closing Date; provided that the 
parties agree that the first sentence of Section 4 of the CiC Agreement shall
not apply with respect to any Change in Control that occurs after the expiration
of the Protection Period if, and only if, all equity-based awards granted on or
after the Closing Date by Ensco to its senior executives (including the
Executive) include Double Trigger Vesting Provisions, in which case such Double
Trigger Vesting Provisions of Executive’s equity-based awards shall apply.  For
this purpose, “Double Trigger Vesting Provisions” means provisions that provide
for full vesting of the award upon a termination without “cause” or a
termination for “good reason” within a specified “protection period” following a
“change in control” of Ensco (with “cause,” “good reason,” “change in control”
and “protection period” as defined in the applicable Ensco equity plan or award
agreement).  If the conditions of the proviso in this Section 2(c)(iii)(3) are
not satisfied, the first sentence of Section 4 of the CiC Agreement shall
continue to apply to any Change in Control occurring after the Closing Date.

 

4

--------------------------------------------------------------------------------


 

(4)                                 For purposes of this Agreement, (i) the term
“Company” in the definition of Change in Control shall be deemed to mean the
Company and its successors and assigns instead of Rowan and (ii) the term
“Effective Date” in the definition of “Change in Control” shall mean the Closing
Date.

 

(e)                                  Benefits.

 

(i)                                     During the Term, the Executive shall be
eligible to participate in employee benefit plans, programs and arrangements of
the Company (including medical, dental and defined contribution retirement
plans).

 

(ii)                                  During the Term, the Executive shall be
eligible to participate in an expatriate assignment and tax equalization policy
(the “Expatriate Assignment Policy”) that is not less favorable than Ensco’s
current expatriation assignment and tax equalization policy otherwise applicable
to its senior executive officers residing in London.  In accordance with Ensco’s
policy, tax equalization benefits will be provided on foreign assignment related
to income pertaining to housing allowance, relocation benefits and non-cash
benefits (including but not limited to home leave reimbursement, dependent
education tuition, relocation allowance, tax preparation fees, moving
expenses, etc.).  Housing, relocation and non-cash benefits will not be taxable
to the Executive and Ensco will be responsible for the associated home and host
country tax obligations.  Executive shall be responsible for both home and host
location personal income and social taxes relating to all other compensation and
would be eligible to utilize any foreign tax credits associated with such tax
payments to offset home country tax obligations.

 

(iii)                               For the avoidance of doubt, during the Term,
Executive will be entitled to the following allowances consistent with the
Expatriate Assignment Policy: (i) a cost of living allowance of $25,000 per
year, payable in monthly installments, (ii) a housing allowance equal to
$160,000 annually, payable in monthly installments, (iii) education
reimbursement of up to $45,000 per child per year, (iv) reimbursement for
Executive and each eligible dependent for one home leave roundtrip airline
ticket and ground transportation (airport transfer) per year, and
(v) reimbursement for tax preparation services. Executive will not receive any
foreign service premium or an allowance or reimbursement for utilities.

 

(f)                                   Vacation.  During the Term, Executive
shall be entitled to four (4) weeks of paid vacation. In addition, while based
in the UK he shall be entitled to the usual UK public holidays and while based
in the US he shall be entitled to the usual US public holidays.   Any vacation
shall be taken at the reasonable and mutual convenience of the Company and
Executive.

 

(g)                                  Business Expenses.  During the Term, the
Company shall reimburse Executive for all reasonable travel and other business
expenses incurred by Executive in the performance of Executive’s duties to the
Company in accordance with the Company’s expense reimbursement policy, which
shall not be less favorable than the expense reimbursement policy applicable to
other executive officers of Ensco.

 

(h)                                 Relocation.  In the event the Executive’s
principal place of employment is relocated (whether outside of the United
States, from a location outside of the United States back to the United States,
or otherwise), the Executive will, in accordance with the Expatriate Assignment
Policy, receive a payment in the amount of $20,000, along with such other
relocation benefits provided under the Company’s relocation policy.

 

(i)                                     Key Person Insurance.  At any time
during the Term, the Company shall have the right to insure the life of
Executive for the Company’s sole benefit.  The Company shall have the right to
determine the amount of insurance and the type of policy.  Executive shall
reasonably cooperate with the Company in obtaining such insurance by submitting
to physical examinations, by supplying all information

 

5

--------------------------------------------------------------------------------


 

reasonably required by any insurance carrier, and by executing all necessary
documents reasonably required by any insurance carrier, provided that any
information provided to an insurance company or broker shall not be provided to
the Company without the prior written authorization of Executive.  Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.

 

3.                                      Termination.

 

Executive’s employment hereunder may be terminated by Ensco UK upon approval of
Ensco in accordance with the Governing Policy, or by Executive, as applicable,
without any breach of this Agreement under the following circumstances:

 

(a)                                 Circumstances.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon Executive’s death.

 

(ii)                                  Disability.  If Executive has incurred a
Disability, as defined in Section 11(c) below, Ensco UK may terminate
Executive’s employment

 

(iii)                               Termination for Cause.  Ensco UK may
terminate Executive’s employment for Cause, as defined in Section 11(a) below.

 

(iv)                              Termination without Cause.  Ensco UK may
terminate Executive’s employment without Cause. A termination of Executive’s
employment by Ensco UK that is not approved in accordance with the Governing
Policy shall be a termination by Ensco UK without Cause.

 

(v)                                 Resignation from the Company for Good
Reason.  Executive may resign and terminate Executive’s employment with the
Company for Good Reason, as defined in Section 11(d) below.

 

(vi)                              Resignation from the Company Without Good
Reason.  Executive may resign Executive’s employment with the Company for any
reason other than Good Reason or for no reason.

 

(b)                                 Notice of Termination.  Any termination of
Executive’s employment by Ensco UK or by Executive under this Section 3 (other
than termination pursuant to paragraph (a)(i)) or by reason of either party
giving Notice of Non-Renewal pursuant to Section 1(b) shall be communicated by a
written notice to the other party hereto (i) indicating the specific termination
provision in this Agreement relied upon, (ii) setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, if applicable, and
(iii) specifying a Date of Termination which, if submitted by Executive in a
resignation without Good Reason, shall be at least thirty (30) days following
the date of such notice (a “Notice of Termination”); provided, however, that in
the event that Executive delivers a Notice of Termination to Ensco UK, Ensco UK
may, in its sole discretion, change the Date of Termination to any date that
occurs following the date of Ensco UK’s receipt of such Notice of Termination
and is prior to the date specified in such Notice of Termination.  A Notice of
Termination submitted by Ensco UK may provide for a Date of Termination on the
date Executive receives the Notice of Termination, or any date thereafter
elected by Ensco UK in its sole discretion.  The failure by Ensco UK or
Executive to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of such Party hereunder or preclude such Party from asserting such fact or
circumstance in enforcing such Party’s rights hereunder.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Company Obligations upon Termination.  Upon
termination of Executive’s employment pursuant to any of the circumstances
listed in Section 3, Executive (or Executive’s estate) shall be entitled to
receive pursuant to this Agreement the sum of: (i) the portion of Executive’s
Base Salary earned through the Date of Termination, but not yet paid to
Executive; (ii) any vacation time that has been accrued but unused in accordance
with the Company’s Policies, (iii) any expenses owed to Executive pursuant to
Section 2(f); and (iv) any amount accrued and arising from Executive’s
participation in, or benefits accrued under any employee benefit plans, programs
or arrangements, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements
(collectively, the “Company Arrangements”).  Except as otherwise expressly
required by law, as specifically provided herein, or as provided in the CiC
Agreement, all of Executive’s rights to salary, severance, benefits, bonuses and
other compensatory amounts hereunder (if any) shall cease upon the termination
of Executive’s employment hereunder.  In the event that Executive’s employment
is terminated by Ensco UK for any reason, Executive’s sole and exclusive remedy
shall be to receive the payments and benefits described in this Section 3(c) or
Section 4, or pursuant to the CiC Agreement, as applicable.

 

(d)                                 Deemed Resignation.  Upon termination of
Executive’s employment for any reason, Executive shall be deemed to have
resigned from the Board and all offices and directorships, if any, then held
with the Company or its affiliates. Executive agrees that Executive will execute
any resignation letters or other instruments reasonably requested by the Company
in connection with the foregoing and he hereby irrevocably appoints the Company
to be his attorney to execute any documents and do any things and generally to
use his name for the purpose of giving the Company or its nominee the full
benefit of this clause.

 

4.                                      Severance Payments.

 

(a)                                 Termination for Cause, or Termination Upon
Death, Disability or Resignation from the Company Without Good Reason.  If
Executive’s employment shall terminate as a result of Executive’s death pursuant
to Section 3(a)(i) or Disability pursuant to Section 3(a)(ii), pursuant to
Section 3(a)(iii) for Cause, or pursuant to Section 3(a)(vi) for Executive’s
resignation from the Company without Good Reason, then Executive shall not be
entitled to any payments or benefits, except as provided in Section 3(c),
provided, however, that in the event of Executive’s death, Disability or
retirement, Executive’s long-term incentive awards may vest or remain eligible
to vest to the extent set forth in an applicable award agreement covering such
award.

 

(b)                                 Termination without Cause or Resignation
from the Company for Good Reason.  If Executive’s employment terminates without
Cause pursuant to Section 3(a)(iv) or pursuant to Section 3(a)(v) due to
Executive’s resignation for Good Reason, then, subject to Executive signing on
or before the 45th day following Executive’s Separation from Service (as defined
below), and not revoking, a release of claims substantially in the form attached
as Exhibit A to this Agreement (“Release”) (save that if determined by the
Company, the Release will be amended to validly waive any claims that the
Executive may have in the UK as well as the US and to otherwise reflect any
changes in applicable law), and Executive’s continued compliance with Sections 6
and 7, Executive shall receive, in addition to payments and benefits set forth
in Section 3(c), the following:

 

(i)                                     an amount in cash equal to 2.00 times
the Base Salary, payable in a single lump sum on the First Payment Date (as
defined below);

 

(ii)                                  an amount in cash equal to 2.00 times the
Average Bonus Amount, payable in single lump sum amount on the First Payment
Date.  For the purposes of this Agreement, the “Average Bonus Amount” means the
greater of: (A) the average of the combined annual bonus awards received by
Executive from the Company pursuant to its annual incentive plan in the three
calendar years immediately

 

7

--------------------------------------------------------------------------------


 

before the Date of Termination (including, for the avoidance of doubt, the
annual bonus awards received from Rowan and/or RCI prior to the Commencement
Date) and (B) Executive’s Target Annual Bonus for the year during which the
termination of employment occurs;

 

(iii)                               a pro-rated portion (based on the number of
days Executive was employed by the Company during the fiscal year in which the
Date of Termination occurs) of the Annual Bonus award that Executive would have
earned had Executive remained employed through the end of the fiscal year in
which the Date of Termination occurs, as determined by the Board based upon
actual performance for such year (and, to the extent there is any discretionary
component thereof, with the discretionary aspects being determined at not less
than the target level) and paid in the year following the year of termination at
the same time annual bonuses are generally paid to the Company’s senior
executives;

 

(iv)                              continued coverage in the employer-provided
medical, dental and vision plans available to Executive and Executive’s eligible
dependents immediately prior to the Date of Termination, to the extent such
coverage is elected by Executive pursuant to COBRA, for a period of twenty four
(24) months following the Date of Termination; provided, that Executive will
only be responsible for paying the applicable premiums for the cost of all such
coverages at a rate not to exceed the cost to active employees of the Company,
it being understood that during such twenty four (24) month period Executive
shall pay the full cost (i.e., the full COBRA premium rate or such other rate
reasonably determined by the Company) of the coverages as determined under the
then current practices of the Company on a monthly basis and the Company will
reimburse Executive the excess of such costs, if any, above the then active
employee cost for such coverages; provided, that if the continued coverage
contemplated by this Section 4(b)(iv) would be discriminatory and would result
in the imposition of excise taxes or other liabilities on the Company for
failure to comply with any requirements of the Patient Protection and Affordable
Care Act of 2010, as amended, and the Health Care and Education Reconciliation
Act of 2010, as amended (to the extent applicable), or other applicable law, the
Company will provide Executive with a cash payment equal to the employer-portion
of any COBRA premiums, inclusive of any taxes thereon, for the remainder of the
twenty four (24) month period;

 

(v)                                 if before, upon the commencement of or
during the Term, Executive was required to relocate his principal place of
employment outside of the United States, reimbursement of the reasonable cost of
return relocation-related expenses (not including make-whole payments for any
loss incurred on the sale of Executive’s principal residence) as provided under
the Company’s Expatriate Assignment Policy; and

 

(vi)                              any of Executive’s unvested equity,
equity-based or long-term incentive awards granted under any equity or long-term
incentive plans of Ensco or Rowan (including without limitation any stock
options, restricted stock, restricted stock units, performance units, and/or
performance shares) shall immediately become 100% vested in all of the rights
and interests then held by Executive, provided, however, that unless a provision
more favorable to the Executive is included in an applicable award agreement,
all performance-based awards shall remain subject to attaining the applicable
performance goals and conditions.

 

(c)                                  Application of CiC Agreement.  It is the
express intent of the Parties that the payments and benefits under this
Agreement shall not duplicate any payments or benefits under the CiC Agreement.
In the event Executive incurs a termination of employment during the Term of
this Agreement and such termination entitles Executive to severance and/or
benefits under the terms of the CiC Agreement, the terms of the CiC Agreement
shall govern, and Executive shall not be entitled to any additional severance
hereunder.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Survival.  Notwithstanding anything to the
contrary in this Agreement, the provisions of Sections 5 through 10 and
Section 12, this Section 4, and the Company’s obligations to pay the Company
Arrangements will survive the termination of Executive’s employment pursuant to
Section 3.

 

5.                                      Parachute Payments.

 

(a)                                 It is the objective of this Agreement to
maximize Executive’s net after-tax benefit if payments or benefits provided
under this Agreement are subject to excise tax under Section 4999 of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (the “Code”).  Notwithstanding any other provisions of
this Agreement, in the event that any payment or benefit by the Company or any
affiliate or otherwise to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (all such payments and benefits, including the payments under
Sections 4(b) hereof, being hereinafter referred to as the “Total Payments”),
would be subject (in whole or in part) to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Total Payments shall be reduced to the
extent necessary so that no portion of the Total Payments shall be subject to
the Excise Tax, but only if (i) the net amount of such Total Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
and employment taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to
(ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of Excise Tax to which Executive
would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

(b)                                 The Total Payments shall be reduced in the
following order: (i) reduction of non-cash benefits, beginning with those that
would be provided last in time, (ii) reduction of equity award vesting,
beginning with vesting or settlements that would occur last in time,
(iii) reduction of cash payments, beginning with payments that would be made
last in time, and (iv) reduction of any other payments or benefits otherwise
payable to Executive on a pro-rata basis or such other manner that complies with
Section 409A.

 

(c)                                  All determinations regarding the
application of this Section 5 shall be made by an accounting firm with
experience in performing calculations regarding the applicability of
Section 280G of the Code and the Excise Tax selected by the Company and
acceptable to Executive (“Independent Advisors”), a copy of which report and all
worksheets and background materials relating thereto shall be provided to
Executive.  For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of the
Independent Advisors, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.  The costs of obtaining such
determination and all related fees and expenses (including related fees and
expenses incurred in any later audit) shall be borne solely by the Company.

 

9

--------------------------------------------------------------------------------


 

6.                                      Non-Solicitation; Unfair Competition;
and Non-Disparagement.  Executive acknowledges that during the Term, the Company
will provide Executive with access to Confidential Information (as defined
below).  Ancillary to the rights provided to Executive as set forth in this
Agreement, Executive’s continued employment with the Company during the Term
(subject to earlier termination as provided herein) and the Company’s provision
of Confidential Information, and Executive’s agreements regarding the use of
same, in order to protect the value of any Confidential Information, the Company
and Executive agree to the following provisions against unfair competition,
which Executive acknowledges represent a fair balance of the Company’s rights to
protect their business and Executive’s right to pursue employment:

 

(a)                                 Executive shall not, at any time during the
Restriction Period (as defined below), directly or indirectly engage in, have
any equity interest in, or manage, provide services to or operate any person,
firm, corporation, partnership or business (whether as director, officer,
employee, agent, representative, partner, security holder, consultant,
independent contractor, or otherwise) that is primarily engaged in the business
of providing contracted offshore drilling rigs in any country (or its
territorial waters) in which the Company (i) has offices, establishes offices or
has definitive plans to locate an office as of the Date of Termination, or
(ii) has provided offshore oil and gas drilling services in the 24 months
preceding the Date of Termination and in each case which competes with those
parts of the business of the Company with which the Executive was involved to a
material extent or for which he was responsible during the 12 months prior to
the Date of Termination.  Nothing herein shall prohibit Executive from being a
passive owner of less than 5% of the outstanding equity interest of any entity,
so long as Executive has no active participation in the business of such entity.

 

(b)                                 Executive shall not, at any time during the
Restriction Period, directly or indirectly, solicit, divert or take away from
the Company, business opportunities with any Customer.

 

(c)                                  Executive shall not, at any time during the
Restriction Period, directly or indirectly, divert or take away any acquisition
or other business opportunity that the Company is pursuing or with respect to
which the Company has expended material efforts to identify or pursue.

 

(d)                                 Executive shall not, at any time during the
Restriction Period, directly or indirectly, contact or solicit, for the purpose
of hiring, or hire any employee of the Company or any person employed by the
Company at any time during the 12-month period immediately preceding the Date of
Termination.

 

(e)                                  Executive shall not, at any time during the
Restriction Period, directly or indirectly, induce or otherwise encourage any
employee of the Company to leave the employment of the Company.

 

(f)                                   Executive shall not, at any time during
the Restriction Period, directly or indirectly, induce any supplier,
distributor, representative or agent of the Company to terminate or adversely
modify its relationship with the Company and with whom or which the Executive,
or any person who reported directly to him, had material dealings during the
12-month period immediately preceding the Date of Termination.

 

(g)                                  Executive shall not, at any time during and
after the Term, disparage the Company in any way that could adversely affect the
goodwill, reputation or business relationships of the Company with the public
generally, or with its customers, suppliers or employees; provided, that the
foregoing shall not apply to the extent that testimony is required in connection
with any proceeding or otherwise as required by law or truthful statements to
correct or clarify disparaging comments by the Company..

 

10

--------------------------------------------------------------------------------


 

(h)                                 In the event the terms of this Section 6
shall be determined by any court of competent jurisdiction: (i) while the
Executive is based in the US, to be unenforceable by reason of its extending for
too great a period of time or over too great a geographical area or by reason of
its being too extensive in any other respect,  it will be interpreted to extend
only over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action, and (ii) while the Executive is based
in the UK, to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company but would be valid if any
particular restriction(s) were deleted or some part or parts of its or their
wording were deleted, restricted or limited then such restriction(s) shall apply
with such deletions, restrictions or limitations as the case may be.

 

(i)                                     As used in this Section 6, (i) the term
“Company” shall include the Company and its current and future affiliates
(ii) the term “Restriction Period” shall mean the period beginning on the
Effective Time, and ending on the date twelve (12) months following the Date of
Termination, provided, however, that while based in the US only, in the event
Executive receives the payments and benefits described in Section 4(b) or
Section 4(c), the Restriction Period shall continue until the date that is 24
months following the Date of Termination and (iii) the word “Customer” shall
include any person, firm, company or entity who or which at any time during the
12 months prior to the Date of Termination (A) was provided with goods or
services by the Company; or (B) was in the habit of dealing with the Company,
other than in a de minimis way; and in each case with whom or which the
Executive, or any person who reported directly to him, had material dealings at
any time during the 12 months prior to the Date of Termination.

 

7.                                      Nondisclosure of Proprietary
Information.

 

(a)                                 Except in connection with the faithful
performance of Executive’s duties hereunder or pursuant to Section 7(c) and (d),
Executive shall, in perpetuity, maintain in confidence and shall not directly,
indirectly or otherwise, use, disseminate, disclose or publish, or use for
Executive’s benefit or the benefit of any person, firm, corporation or other
entity (other than the Company) any confidential or proprietary information or
trade secrets of or relating to the Company (including, without limitation,
business plans, business strategies and methods, acquisition targets,
intellectual property in the form of patents, trademarks and copyrights and
applications therefor, ideas, inventions, works, discoveries, improvements,
information, documents, formulae, practices, processes, methods, developments,
source code, modifications, technology, techniques, data, programs, other
know-how or materials, owned, developed or possessed by the Company, whether in
tangible or intangible form, information with respect to the Company’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status, litigation
or investigations, prospects and compensation paid to employees or other terms
of employment) (collectively, the “Confidential Information”), or deliver to any
person, firm, corporation or other entity any document, record, notebook,
computer program or similar repository of or containing any such Confidential
Information.  The Parties hereby stipulate and agree that, as between them, any
item of Confidential Information is important, material and confidential and
affects the successful conduct of the businesses of the Company (and any
successor or assignee of the Company).  Notwithstanding the foregoing,
Confidential Information shall not include (i) any information legally acquired
by or otherwise becoming known to Executive from or through any party other that
the Company or its affiliates (which party Executive reasonably believes is not
bound by any confidentiality obligation to the Company), or (ii) information
that has been published in a form generally available to the public or is
publicly available or has become public knowledge prior to the date Executive
proposes to disclose or use such information, provided, that such publishing or
public availability or knowledge of the Confidential Information shall not have
resulted from Executive directly or indirectly breaching Executive’s obligations

 

11

--------------------------------------------------------------------------------


 

under this Section 7(a) or any other similar provision by which Executive is
bound, or from any third-party breaching a provision similar to that found under
this Section 7(a).  For the purposes of the previous sentence, Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if material features comprising such information have been
published or become publicly available.

 

(b)                                 Upon termination of Executive’s employment
for any reason, Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents or property
concerning the Company’s customers, business plans, marketing strategies,
products, property or processes.   In addition, upon termination of Executive’s
employment for any reason, Executive shall return to the Company all property of
the Company provided to Executive by the Company, or otherwise in the custody,
possession or control of Executive (including, but not limited to, computers,
computer equipment, office equipment, cell phone, keys, passcards, calling
cards, credit cards, rolodexes, tapes, software, computer files, marketing and
sales materials, and any other record, document or piece of equipment belonging
to the Company.  Following termination of employment, Executive will not retain
any copies of the Company’s property, including any copies existing in
electronic form, which are in Executive’s possession or control.

 

(c)                                  Executive may respond to a lawful and valid
subpoena or other legal process but shall give the Company the earliest possible
notice thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and shall assist such counsel at Company’s expense in resisting or
otherwise responding to such process, in each case to the extent permitted by
applicable laws or rules.

 

(d)                                 Nothing in this Agreement shall prohibit
Executive from (i) disclosing information and documents when required by law,
subpoena or court order (subject to the requirements of Section 7(c) above),
(ii) disclosing information and documents to Executive’s attorney, financial or
tax adviser for the purpose of securing legal, financial or tax advice,
(iii) disclosing Executive’s post-employment restrictions in this Agreement in
confidence to any potential new employer, (iv) retaining, at any time,
Executive’s personal correspondence, Executive’s personal contacts and documents
related to Executive’s own personal benefits, entitlements and obligations, or
(v) while based in the UK, disclosing information which the Executive or another
person may be ordered to disclose by a court of competent jurisdiction or which
he discloses pursuant to and in accordance with the Public Interest Disclosure
Act 1998, or as may be required by law.

 

(e)                                  Nothing in this Agreement shall prohibit
Executive from reporting possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and
rules promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of any law or regulation (including the right to receive
an award for information provided to any such government agencies).

 

(f)                                   18 U.S.C. § 1833(b) provides: “An
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that—(A) is
made—(i) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.” Nothing in this Agreement is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly, the parties
hereto have the right to disclose in confidence trade secrets to federal, state
and local government officials, or to an attorney, for the sole purpose of
reporting or investigating a suspected violation of law. The parties hereto also
have

 

12

--------------------------------------------------------------------------------


 

the right to disclose trade secrets in a document filed in a lawsuit or other
proceeding, but only if the filing is made under seal and protected from public
disclosure.

 

8.                                      Inventions.  All rights to discoveries,
inventions, improvements and innovations (including all data and records
pertaining thereto) related to the business of the Company, whether or not
patentable, copyrightable, registrable as a trademark, or reduced to writing,
that Executive may discover, invent or originate during the Term, either alone
or with others and whether or not during working hours or by the use of the
facilities of the Company (“Inventions”), shall be the exclusive property of the
Company.  Executive shall promptly disclose all Inventions to the Company, shall
execute at the request of the Company any assignments or other documents the
Company may deem reasonably necessary to protect or perfect its rights therein,
and shall assist the Company, upon reasonable request and at the Company’s
expense, in obtaining, defending and enforcing their rights therein.  Executive
hereby appoints the Company as Executive’s attorney-in-fact to execute on
Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.

 

9.                                      Injunctive Relief.  It is recognized and
acknowledged by Executive that a breach of the covenants contained in Sections
6, 7 and 8 will cause irreparable damage to Company and their goodwill, the
exact amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate.  Accordingly, Executive
agrees that in the event of a breach of any of the covenants contained in
Sections 6, 7 and 8, in addition to any other remedy which may be available at
law or in equity, the Company will be entitled to specific performance and
injunctive relief without the requirement to post bond.

 

10.                               Assignment and Successors.  The Company may
assign its rights and obligations under this Agreement to any of its affiliates
or to any successor to all or substantially all of the business or the assets of
the Company (by merger or otherwise), and may assign or encumber this Agreement
and its rights hereunder as security for indebtedness of the Company and its
affiliates.  This Agreement shall be binding upon and inure to the benefit of
the Company, Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable.  None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will or operation of law. 
Notwithstanding the foregoing, Executive shall be entitled, to the extent
permitted under applicable law and applicable Company Arrangements, to select
and change a beneficiary or beneficiaries to receive compensation hereunder
following Executive’s death by giving written notice thereof to the Company.

 

11.                               Certain Definitions.

 

(a)                                 Awards.  “Awards” shall mean all restricted
shares, restricted share units, share appreciation rights, performance units,
dividend equivalent rights, options, bonus shares or other performance awards,
if any (but excluding, for the avoidance of doubt, the Executive’s short-term
annual incentive bonus, if any), granted to the Executive under any of the Rowan
or the Company’s incentive plans

 

(b)                                 Cause.  “Cause” for termination by the
Company of Executive’s employment shall mean:

 

(i)                                     the willful and continued failure by
Executive to substantially perform Executive’s duties hereunder (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after Executive has given
notice to the Company of an event or circumstance constituting Good Reason as
described below unless the Company has cured such event or circumstance) after a
written demand for substantial performance is delivered to Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that

 

13

--------------------------------------------------------------------------------


 

Executive has not substantially performed Executive’s duties and, if such breach
is capable of cure, Executive fails to cure same within thirty (30) days after
receiving such demand;

 

(ii)                                  the willful engaging by Executive in
unauthorized conduct that is demonstrably and materially injurious to the
Company;

 

(iii)                               the material breach of this Agreement or a
material policy of the Company that has been delivered to Executive before the
Execution Date and that apply to executive-level employees (or that Executive
has agreed in writing to include in the definition of Cause) that causes
material damage to the Company, which, if such breach is capable of cure,
remains uncured thirty (30) days following Executive’s receipt of notice of
same; or

 

(iv)                              Executive has (i) while based in the US, been
convicted of or pled nolo contendere to, a misdemeanor involving moral turpitude
or a felony, or (ii) while based in the UK, committed any criminal offence
(other than a motoring offence for which a non-custodial penalty may be
imposed).

 

(c)                                  Date of Termination. “Date of Termination”
shall mean (i) if Executive’s employment is terminated by Executive’s death, the
date of Executive’s death; (ii) if Executive’s employment is terminated pursuant
to Section 3(a)(ii) — (vi) either the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 3(b),
whichever is earlier.

 

(d)                                 Disability. “Disability” shall mean, at any
time the Company sponsors a long-term disability plan for employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits; provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to that definition of disability which, if Executive
qualified for such disability benefits, would provide coverage for the longest
period of time.  The determination of whether Executive has a Disability shall
be made by the person or persons required to make disability determinations
under the long-term disability plan.  At any time the Company does not sponsor a
long-term disability plan for its employees, Disability shall mean Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of Executive’s position hereunder for a total of three months during
any six-month period as a result of incapacity due to mental or physical illness
as determined by a physician selected by the Company or its insurers and
acceptable to Executive or Executive’s legal representative, with such agreement
as to acceptability not to be unreasonably withheld or delayed.  Any refusal by
Executive to submit to a medical examination for the purpose of determining
Disability shall be deemed to constitute conclusive evidence of Executive’s
Disability.

 

(e)                                  Good Reason. “Good Reason” shall mean the
occurrence of any of the following without Executive’s express written consent:

 

(i)                                     a material breach by the Company of the
terms of this Agreement, or any other equity, compensation, or other written
agreement between the Company and Executive, including, but not limited to, the
failure of the Company to make any material payment or provide any material
benefit specified under this Agreement or another applicable agreement and the
Company’s breach of the first sentence of Section 1(e) hereof;

 

(ii)                                  any material diminution in Executive’s
authority, duties or responsibilities as President or Chief Executive Officer or
the assignment to Executive of any duties materially inconsistent with
Executive’s status as President and Chief Executive Officer;

 

14

--------------------------------------------------------------------------------


 

(iii)                               the failure of the Company to continue
Executive in the positions of both President and Chief Executive Officer;

 

(iv)                              a material reduction in Executive’s Base
Salary, Target Annual Bonus, or Annual Equity Award, as in effect as of the
Effective Time or as the same may be increased from time to time, except for
across-the-board reductions similarly affecting all senior executives of the
Company;

 

(v)                                 the Company’s removal of Executive from the
Board or failure to nominate Executive to the Board (other than in connection
with a termination by the Company for Cause, or a result of death or Disability,
and it being understood that a failure of the Company’s shareholders to re-elect
Executive to the Board will not constitute Good Reason hereunder);

 

(vi)                              the failure of the Company to elect an
independent Chairman of the Board with effect on or before the date that is
nineteen (19) months following the Effective Date (as defined in the Transaction
Agreement);

 

(vii)                           the relocation of the site of Executive’s
principal place of employment to a location that is more than 50 miles outside
of either Houston, Texas or London, England; or

 

(viii)                        the Company gives Executive Notice of Non-Renewal
pursuant to Section 1(b) and the Parties do not, prior to the expiration of the
Term, execute a new employment agreement governing the terms of Executive’s
employment to be in effect thereafter;

 

provided, however, that Executive may not resign his employment for Good Reason
unless: (x) Executive provides the Company with at least thirty (30) days (or,
in the case of the Company’s breach of the first sentence of
Section 1(e) hereof, sixty (60) days) prior written notice of his intent to
resign for Good Reason (which notice must describe the particular acts or
omissions which the Executive reasonably believes in good faith constitute “Good
Reason” and be provided within ninety (90) days following the date on which
Executive has knowledge of the occurrence of the acts or omissions purported to
constitute Good Reason); and (y) the Company has not remedied the alleged
violation(s) within thirty (30) days after receiving written notice of the basis
for Good Reason.

 

12.                               Miscellaneous Provisions.

 

(a)                                 Governing Law; Jurisdiction.  This Agreement
shall be governed, construed, interpreted and enforced in accordance with its
express terms, and otherwise in accordance with the substantive laws of Texas
without reference to the principles of conflicts of law of Texas. Any suit or
proceeding arising under this Agreement shall be brought solely in a federal or
state court sitting in the State of Texas, except for any suit or proceeding
seeking an equitable remedy hereunder, which may be brought in any court of
competent jurisdiction.  By Executive’s execution hereof, Executive hereby
consents and irrevocably submits to the jurisdiction of the federal and state
courts having general jurisdiction over the State of Texas, and agrees that any
process in any suit or proceeding commenced in such courts under this Agreement
may be served upon Executive personally, by certified mail, return receipt
requested, or by courier service, with the same full force and effect as if
personally served upon Executive in the county in which Executive is employed. 
Each of the parties waives any claim that any such jurisdiction is not a
convenient forum for any such suit or proceeding and any defense of lack of
jurisdiction with respect thereto.

 

(b)                                 Validity.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Clawback. To the extent required by
applicable law or any applicable securities exchange listing standards,  or as
otherwise determined by the Board (or a committee thereof), amounts paid or
payable under this Agreement or any other compensation arrangement of the
Company or its affiliates shall be subject to the provisions of any applicable
clawback policies or procedures adopted by the Company before the grant or award
of such compensation, which clawback policies or procedures may provide for
forfeiture and/or recoupment of amounts paid or payable under this Agreement or
any other compensation arrangement of the Company or its affiliates.

 

(d)                                 Notices.  Any notice, request, claim,
demand, document and other communication hereunder to any Party shall be
effective upon receipt (or refusal of receipt) and shall be in writing and
delivered personally or sent by facsimile or certified or registered mail,
postage prepaid, as follows:

 

(i)                                     If to the Company, the General Counsel
at its headquarters,

 

(ii)                                  If to Executive, at the last address that
the Company has in its personnel records for Executive, or

 

(iii)                               At any other address as any Party shall have
specified by notice in writing to the other Party.

 

(e)                                  Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement. 
Signatures delivered by facsimile shall be deemed effective for all purposes.

 

(f)                                   Entire Agreement.  The terms of this
Agreement are intended by the Parties to be the final expression of their
agreement with respect to the subject matter hereof and supersede all prior
understandings and agreements, whether written or oral, except the CiC
Agreement, as amended, and as otherwise incorporated or referenced herein.  The
Parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

 

(g)                                  Amendments; Waivers.  This Agreement may
not be modified, amended, or terminated except by an instrument in writing,
signed by Executive and a duly authorized officer of Company.  By an instrument
in writing similarly executed, Executive or a duly authorized officer of the
Company may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure.  No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
power provided herein or by law or in equity.

 

(h)                                 No Inconsistent Actions.  The Parties hereto
shall not voluntarily undertake or fail to undertake any action or course of
action inconsistent with the provisions or essential intent of this Agreement. 
Furthermore, it is the intent of the Parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.

 

(i)                                     Construction.  This Agreement shall be
deemed drafted equally by both the Parties.  Its language shall be construed as
a whole and according to its fair meaning.  Any presumption or principle that
the language is to be construed against any Party shall not apply.  The headings
in this Agreement are only for convenience and are not intended to affect
construction or interpretation.  Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary.  Also, unless the context clearly indicates
to the contrary, (a) the plural

 

16

--------------------------------------------------------------------------------


 

includes the singular and the singular includes the plural; (b) “and” and “or”
are each used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and
(f) all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

 

(j)                                    Legal Fees.  If it shall be necessary or
desirable for Executive to retain legal counsel or incur other costs and
expenses in connection with enforcement of Executive’s rights under this
Agreement, the Company shall pay (or Executive shall be entitled to recover from
the Company, as the case may be) Executive’s reasonable attorneys’ fees and cost
and expenses incurred in connection with enforcement of his rights (including
the enforcement of any arbitration award in court), if the action relates to
Executive’s employment with the Company and if a final decision in connection
with at least one material issue of the litigation (or arbitration) is issued in
Executive’s favor by an arbitrator or a court of competent jurisdiction.

 

(k)                                 Enforcement.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term of this Agreement, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
(i) while the Executive is based in the US, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable,
and (ii) while the Executive is based in the UK, if any provision would be valid
if some part or parts of its or their wording were deleted, restricted or
limited then such provision(s) shall apply with such deletions, restrictions or
limitations as the case may be .

 

(l)                                     Withholding.  The Company shall be
entitled to withhold from any amounts payable under this Agreement any federal,
state, local or foreign withholding or other taxes or charges which the Company
is required to withhold whether in the UK, the US or any other relevant
jurisdiction.  The Company shall be entitled to rely on an opinion of counsel if
any questions as to the amount or requirement of withholding shall arise.  In
addition, Executive shall cooperate with the Company following any termination
of Executive’s employment for any reason in satisfaction of the Company’s and
Executive’s relative tax obligations hereunder and under the Company’s
Expatriate Assignment Policy.

 

(m)                             Section 409A.

 

(i)                                     General.  The intent of the Parties is
that the payments and benefits under this Agreement comply with or be exempt
from Section 409A and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.

 

(ii)                                  Separation from Service.  Notwithstanding
anything in this Agreement to the contrary, any compensation or benefits payable
under this Agreement that is considered nonqualified deferred compensation under
Section 409A and is designated under this Agreement as payable upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation or benefits
described in Section 4(b) shall not be paid, or, in the case of installments,
shall not commence payment, until the fifty-third (53rd) day following
Executive’s Separation from Service (the “First Payment Date”).  Any installment
payments that would have been made

 

17

--------------------------------------------------------------------------------


 

to Executive during the fifty-three (53) day period immediately following
Executive’s Separation from Service but for the preceding sentence shall be paid
to Executive on the First Payment Date and the remaining payments shall be made
as provided in this Agreement.

 

(iii)                               Specified Employee.  Notwithstanding
anything in this Agreement to the contrary, if Executive is deemed by the
Company at the time of Executive’s Separation from Service to be a “specified
employee” for purposes of Section 409A, to the extent delayed commencement of
any portion of the benefits to which Executive is entitled under this Agreement
is required in order to avoid a prohibited distribution under Section 409A, such
portion of Executive’s benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Executive’s Separation from Service with the Company or (ii) the date of
Executive’s death.  Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

 

(iv)                              Expense Reimbursements, Legal Fees.  To the
extent that any reimbursements or payment of legal fees under this Agreement are
subject to Section 409A, any such reimbursements or payment payable to Executive
shall be paid to Executive no later than December 31 of the year following the
year in which the expense or payment was incurred; provided, that Executive
submits Executive’s reimbursement or payment request, as the case may be,
promptly following the date the expense is incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, other than medical expenses referred to in
Section 105(b) of the Code, and Executive’s right to reimbursement or payment
under this Agreement will not be subject to liquidation or exchange for another
benefit.

 

(v)                                 Installments.  Executive’s right to receive
any installment payments under this Agreement, including without limitation any
continuation salary payments that are payable on Company payroll dates, shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A.  Except as otherwise permitted
under Section 409A, no payment hereunder shall be accelerated or deferred unless
such acceleration or deferral would not result in additional tax or interest
pursuant to Section 409A.

 

(n)                                 Data Protection. The Executive acknowledges
that the Company will from time to time process data that relates to him for the
purposes of the administration and management of its employees and its business,
for compliance with applicable procedures, laws and regulations, and for other
legitimate purposes. The Executive has a duty to comply with the Company’s data
protection policy at all times and to keep all personal information that he has
access to as part of his employment secure. The Executive must notify the person
to whom he reports or such other person stipulated by the Company immediately on
becoming aware of a data security breach. Failure to do so may lead to
disciplinary action up to and including termination for Cause.

 

(o)                                 Ensco Guarantee. Ensco hereby guarantees
payment and performance of all obligations of Ensco UK under this Agreement.

 

13.                               Executive Acknowledgement.  Executive
acknowledges that Executive has read and understands this Agreement, is fully
aware of its legal effect, has not acted in reliance upon any representations or
promises made by the Company other than those contained in writing herein, and
has entered into this Agreement freely based on Executive’s own judgment. 
Executive also acknowledges and agrees that any compensation payable under this
Agreement or otherwise shall be subject to the terms of

 

18

--------------------------------------------------------------------------------


 

any applicable compensation clawback policy adopted by the Company to comply
with any provisions of applicable law or any securities exchange listing
standards.

 

[Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

This Agreement has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

EXECUTED as a deed by

Signature

 

 

ENSCO Global Resources Limited

/s/ Jonathan H. Baksht

 

 

acting by an authorized signatory, in the presence of:

Director

 

 

 

Print name

 

 

 

Jonathan H. Baksht

 

 

Witness signature

/s/ Michael McGuinty

 

Name (in BLOCK CAPITALS)

MICHAEL MCGUINTY

 

 

SIGNED as a deed by Dr Thomas Burke

Signature

 

 

in the presence of:

/s/ Thomas P. Burke

 

Witness signature

/s/ Mark F. Mai

 

Name (in BLOCK CAPITALS)

MARK F. MAI

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXECUTED, as a deed by

Signature

 

 

Rowan Companies, Inc.

/s/ Mark F. Mai

 

 

acting by a director, in the presence of:

Director

 

 

 

Print name

 

 

 

Mark F. Mai

 

 

Witness signature

/s/ Ryan Tarkington

 

Name (in BLOCK CAPITALS)

RYAN TARKINGTON

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

Solely for the purposes of guaranteeing the obligations of Ensco and/or the
Company under the Agreement:

 

EXECUTED, as a deed by

Signature

 

 

ENSCO plc

/s/ Carl G. Trowell

 

 

acting by a director, in the presence of:

Director

 

 

 

Print name

 

 

 

Carl G. Trowell

 

 

Witness signature

/s/ Michael McGuinty

 

Name (in BLOCK CAPITALS)

MICHAEL MCGUINTY

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Separation Agreement and Release

 

This Separation Agreement and Release (“Agreement”) is made by and between
Dr. Thomas Burke (“Executive”) and [              ] (the “Company”)
(collectively, referred to as the “Parties” or individually referred to as a
“Party”).  Capitalized terms used but not defined in this Agreement shall have
the meanings set forth in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of October 7, 2018 (the “Employment Agreement”); and

 

WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective [               ,
20    ], the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company or its subsidiaries
or affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with (i) Executive’s ownership of
vested equity securities of the Company or any of its affiliates, including any
rights to vesting in connection with Executive’s employment or the termination
thereof, and (ii) Executive’s rights under any directors & officers liability
insurance policies then in effect, or to indemnification (including advancement
of expenses) by the Company or any of its affiliates pursuant to contract or
applicable law (collectively, the “Retained Claims”).

 

NOW, THEREFORE, in consideration of the Severance Payments described in
Section 4 of the Employment Agreement, which, pursuant to the Employment
Agreement, are conditioned on Executive’s execution and non-revocation of this
Agreement, and in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

1.             Severance Payments; Salary and Benefits.  The Company agrees to
provide Executive with the severance payments and benefits described in
Section 4(b) of the Employment Agreement, payable at the times set forth in, and
subject to the terms and conditions of, the Employment Agreement.  In addition,
to the extent not already paid, and subject to the terms and conditions of the
Employment Agreement, the Company shall pay or provide to Executive all other
payments or benefits described in Section 3(c) of the Employment Agreement,
subject to and in accordance with the terms thereof, including, but not limited
to, tax equalization and relocation/repatriation and other expatriate assignment
benefits due to Executive in connection with employment outside the United
States.

 

2.             Release of Claims.  Executive agrees that, other than with
respect to the Retained Claims, the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company, any of their direct or indirect subsidiaries and affiliates, and any of
their current and former officers, directors, equity holders, managers,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries and predecessor and successor corporations and assigns
(collectively, the “Releasees”).  Executive, on his own behalf and on behalf of
any of Executive’s affiliated companies or entities and any of their respective
heirs, family members, executors, agents, and assigns, other than with respect
to the Retained Claims, hereby and forever releases the Releasees from, and
agrees not to sue concerning, or in any manner to institute, prosecute, or
pursue, any claim, complaint, charge, duty, obligation, or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have

 

A-1

--------------------------------------------------------------------------------


 

occurred up until and including the Effective Time of this Agreement (as defined
in Section 7 below), including, without limitation:

 

(a)           any and all claims relating to or arising from Executive’s
employment or service relationship with the Company or any of its direct or
indirect subsidiaries or affiliates and the termination of that relationship;

 

(b)           any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of any shares of stock or other equity interests
of the Company or any of its affiliates, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

(d)           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;

 

(e)           any and all claims for violation of the federal or any state
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

(g)           any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Executive as a result of this Agreement; and

 

(h)           any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Executive’s release of claims herein
bars Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive’s
right under applicable law and any Retained Claims.  This release further does
not release claims for breach of Section 3(c) or Section 4(b) of the Employment
Agreement.

 

A-2

--------------------------------------------------------------------------------


 

3.             Acknowledgment of Waiver of Claims under ADEA.  Executive
understands and acknowledges that Executive is waiving and releasing any rights
Executive may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary.  Executive
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Time of this
Agreement.  Executive understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Executive was already entitled.  Executive further understands and acknowledges
that Executive has been advised by this writing that: (a) Executive should
consult with an attorney prior to executing this Agreement; (b) Executive has 21
days within which to consider this Agreement; (c) Executive has 7 days following
Executive’s execution of this Agreement to revoke this Agreement pursuant to
written notice to the General Counsel of the Company; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  In the event Executive signs this
Agreement and returns it to the Company in less than the 21 day period
identified above, Executive hereby acknowledges that Executive has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

 

4.             Severability.  In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

5.             No Oral Modification.  This Agreement may only be amended in a
writing signed by Executive and a duly authorized officer of the Company.

 

6.             Governing Law; Jurisdiction.  This Agreement shall be governed,
construed, interpreted and enforced in accordance with its express terms, and
otherwise in accordance with the substantive laws of Texas without reference to
the principles of conflicts of law of Texas. Any suit or proceeding arising
under this Agreement shall be brought solely in a federal or state court sitting
in the State of Texas, except for any suit or proceeding seeking an equitable
remedy hereunder, which may be brought in any court of competent jurisdiction. 
By Executive’s execution hereof, Executive hereby consents and irrevocably
submits to the jurisdiction of the federal and state courts having general
jurisdiction over the State of Texas, and agrees that any process in any suit or
proceeding commenced in such courts under this Agreement may be served upon
Executive personally, by certified mail, return receipt requested, or by courier
service, with the same full force and effect as if personally served upon
Executive in the county in which Executive is employed.  Each of the parties
waives any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense of lack of jurisdiction with respect
thereto

 

7.             Survival.  The Parties expressly acknowledge and agree that the
provisions of Sections 5 through 10 and Section 12 of the Employment Agreement
will survive the termination of Executive’s employment.

 

8.             Effective Time.  Each Party has seven days after that Party signs
this Agreement to revoke it and this Agreement will become effective on the
eighth day after Executive signed this Agreement, so long as it has been signed
by the Parties and has not been revoked by either Party before that date (the
“Effective Time”).

 

9.             Voluntary Execution of Agreement.  Executive understands and
agrees that Executive executed this Agreement voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of Executive’s claims against the Company

 

A-3

--------------------------------------------------------------------------------


 

and any of the other Releasees.  Executive acknowledges that: (a) Executive has
read this Agreement; (b) Executive has not relied upon any representations or
statements made by the Company that are not specifically set forth in this
Agreement; (c) Executive has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of his own choice or has
elected not to retain legal counsel; (d) Executive understands the terms and
consequences of this Agreement and of the releases it contains; and
(e) Executive is fully aware of the legal and binding effect of this Agreement.

 

[Signature Page Follows]

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

EXECUTIVE

Dated:

 

 

 

 

 

Dr. Thomas Burke

 

 

 

 

 

COMPANY

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

A-5

--------------------------------------------------------------------------------

 